DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 19 July 2021. Claims 1-11 and 14-20 are pending. 
Response to Remarks
The objections to claims 14-17 are withdrawn. 
The arguments received on 19 July 2021 have been fully considered and are persuasive. The rejections of claims 1-11 and 14-20 under 35 U.S.C. 102 and 103 are withdrawn. 
Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by amended independent claims 1, 11, and 18. Claims 2-10, 14-17, and 19-20 are considered allowable at least for their dependence on claims 1, 11, or 18.
The closest discovered prior art, US 2019/0146513 A1 (Tomita et al.), discloses an autonomous harvester that executes a U-turn through a headland that is not oriented at a right angle to the field of crop rows, where the U-turn begins and ends at points inside the headland that have different distances to the edge of the field (Fig 14 - points PS10, PS21). Although the harvester of Tomita could conceivably follow a similar U-turn path when traveling in a direction opposite to that shown by Fig 14 (i.e. when turning from row LS1 to row LS0, beginning the turn at point PS21), Tomita does not expressly disclose or reasonably suggest that the starting point 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. US 9,020,757 (Peake et al.) discloses path planning for autonomous farm vehicles where U-turns may have various shapes (Figs 15A-15D). US 9,795,074 (Stratton et al.) discloses generating swath paths for an autonomous agricultural vehicle when an angle between a headland and a main swath is outside the turning radius capability of the vehicle (Fig 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TODD MELTON/Primary Examiner, Art Unit 3669